DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment / Arguments
	Double Patenting. Applicant’s Terminal Disclaimer overcomes the non-statutory obviousness double patenting rejection. 
	112(b). Applicant’s amendment overcomes the 112(b) rejections. 
	103.  Applicant’s amendment and arguments re: the independent claims and the references of Quinn and Penov have been considered and found respectfully unpersuasive. In response, the rejections under 103 for the independent claims are maintained in view of the following.  
	Re: the features related to in response to, as they relate to generating a plurality of outlines representing indications, the reference of Quinn teaches that in the generation of a facial avatar (i.e. Abstract, Summary, claim 1), it is known to perform significant image processing to determine measurements as they relate to facial features (i.e. distance, angular position relationship, proportional size relationships, scalar coefficients, differences between points and vertices in a mesh model, etc.  See paras. 22-25, ad Figs. 6A-B).  
	There is a plethora of embodiments in which a user can generate a facial avatar per Quinn, and some of them involve having more than one option for placement of shape units, avatar characteristics, facial furniture facial features, head features, etc. (e.g. paras. 22-25 and Figs. 3B-C and 5A-B).  Quinn also teaches that it is known to have head feature rules for different defined art styles (see e.g. para. 3- and 47-66).  This teaches/suggests embodiments whereby in creating a facial avatar, there can be more than one possible placement of feature/characteristics/ objects/elements, etc. per design or user actions or simply many options per Quinn. 
 	To that end, Penov teaches that it is known to provide orientation guides for categories of objects (e.g. claims 6, 23 and 25, and paras. 37-48 and Figs. 5-7(d)).  Modifying the applied references, such to include guides and sets of guides, per Penov (i.e. outlines) of graphical elements, per Quinn (i.e. facial features, etc. as mapped above), the outlines representing positions available, per Penov and Quinn, for placing the graphical elements, per Quinn, is taught, suggested and obvious and predictable over the prior art.  As described above, there are cases where there are multiple elements that can have more than one location or placement per Quinn 
	Modifying Quinn, such to include the guidance as taught by Penov, to the images/graphical elements of Quinn, with a benefit to assist and guide users (Penov, page. 15), would have been obvious and predictable to one of ordinary skill in the art. 
	Accordingly, the rejections under 103 are maintained. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (U.S. Patent Application Publication No. 2015/0123967 A1) in view of Penov (U.S. Patent Application Publication No. 2013/0258117 A1).
Frisch, M., Kleinau, S., Langner, R., & Dachselt, R. (2011, May). Grids & guides: multi-touch layout and alignment tools. In Proceedings of the SIGCHI Conference on Human Factors in Computing Systems (pp. 1615-1618).

Regarding claim 1: 
Quinn teaches: a method (claim 1) comprising: displaying an image depicting a face in a first region of a display (Fig. 1B and claim 1, capture image data of a user head, in combination with Fig. 11 and pars. 69-70, a display); 
generating, by one or more processors (e.g. claim 15, one or more processors), a graphical model of the face, the graphical model representing a portion of the face depicted within the image (Fig. 1B and claim 1, generate user 3D head model based on captured image data). 
Regarding the remaining features of claim1, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
receiving a position selection indicating placement of a first graphical element in the image with respect to the graphical model, the position selection comprising: 
receiving input that selects the first graphical element; 	
in response to receiving the input that selects the first graphical element, generating a display of instructions comprising a plurality of outlines of a graphical element representing a plurality of indications of positions available for adding the first graphical element to the image that depicts the portion of the face; and 
	receiving input that places the first graphical element at a given position based on the displayed instructions comprising the plurality of outlines of the graphical element, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: the second receiving step, Quinn teaches that it has been known for users to be able to select graphical elements (i.e. a first graphical element) for placement in an image with respect to a graphical model (i.e. avatar; see mapping above and Quinn, paras. 22-25, claim 1 and Fig. 1B. See also Figs. 3B, 3C, and 5A-6B) (Quinn, Background, user can select clothing, hair style, and an eye color of the avatar, as examples. See also paras. 22-25).  This corresponds to the second receiving step. ‘
	Re: the first receiving step, the third receiving step, consider the following. Penov teaches that in the context of aligning graphical elements with other graphical images, it is known to perform the above first receiving step (see Figs. 5-6).  These Figs. 5-6 and related descriptions also teach generating one or more outlines representing one or more indications of positions available (corresponding to the in response to features), and the third receiving step. See also Penov, Fig. 9. 
	Re: the features related to in response to, as they relate to generating a plurality of outlines representing indications, consider the following. Quinn teaches that in the generation of a facial avatar (i.e. Abstract, Summary, claim 1), it is known to perform significant image processing to determine measurements as they relate to facial features (i.e. distance, angular position relationship, proportional size relationships, scalar coefficients, differences between points and vertices in a mesh model, etc.  See paras. 22-25, ad Figs. 6A-B).  There can be a plethora of embodiments in which a user can generate a facial avatar per Quinn, and some of them involve having more than one option for placement of shape units, avatar characteristics, facial furniture facial features, head features, etc. (e.g. paras. 22-25 and Figs. 3B-C and 5A-B). Quinn also teaches that it is known to have head feature rules for different defined art styles (see para. 3- and 47-66).  This teaches/suggests embodiments whereby in creating a facial avatar, there can be more than one possible placement of feature/characteristics/ objects/elements, etc. per design or user actions. 
 	To that end, Penov teaches that it is known to provide orientation guides for categories of objects (e.g. claims 6, 23 and 25, and paras. 37-48 and Figs. 5-7(d)).  Modifying the applied references, such to include guides and sets of guides, per Penov (i.e. outlines) of graphical elements, per Quinn (i.e. facial features, etc. as mapped above), the outlines representing positions available, per Penov and Quinn, for placing the graphical elements, per Quinn, is taught, suggested and obvious and predictable over the prior art.  As mapped above, there are cases where there are multiple elements that can have more than one location or placement per Quinn 
	Modifying Quinn, such to include the guidance as taught by Penov, to the images/graphical elements of Quinn, with a benefit to assist and guide users (Penov, page. 15), would have been obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

	Regarding claim 13:
	Quinn further teaches: the method of claim 1, further comprising determining absence of an obstruction on the face depicted in the image, wherein the graphical model is generated based on determining absence of the obstruction on the face (see paras. 22-24, 39-46, determining shape units of a user’s face, which relate facial features in terms of distance, angular relationships and proportional size relationships. These facial features can be transferable to the avatar (para. 25). Quinn also teaches that facial features can include things like obstructions (i.e. eyeglasses, facial hair, see para. 49) that can be part of the resulting avatar, as well as mapping a user’s facial features from a user image (see paras. 42-47, Figs. 4A, 4B, 5A and 5B).  In the case a user had facial hair (i.e. an obstruction), this would be mapped in the distance, angular relationships and proportional size measurements of a user facial features, such to be able to transfer to the resulting avatar.  Likewise, a facial model like the ones illustrated in Quinn that have no facial obstructions can be generated.  This is also determining absence and generating graphical model accordingly.  Modifying Quinn, in view of itself, such to include the above determining step, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.

	Regarding claim 14:
	Quinn further teaches the method of claim 1, further comprising determining absence of hair on the face depicted in the image, wherein the graphical model is generated based on determining absence of the hair on the face.	The above mapping to claim 13 applies here as the obstruction in claim 13 is replaced with hair on the face (an obstruction example).  Please see mapping above incorporated herein by reference. 
	Modifying the applied references, in view of Quinn, such to include the above determining step, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 19: 
	Quinn teaches: a system comprising: one or more processors configured to perform operations (claim 15) comprising.
	The operations of claim 19 correspond to the method o claim 1.  Thus, the same rationale for rejection applies. Modifying the method of claim 1 to be performed on a system, as mapped above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to take advantage of known hardware/software to perform tasks. 

	Regarding claim 20:
	Quinn teaches: a non-transitory processor-readable storage medium storing processor executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations (claim 9) comprising. 
	The operations of claim 20 correspond to the method o claim 1.  Thus, the same rationale for rejection applies. Modifying the method of claim 1 to be performed via instructions, as mapped above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to take advantage of known hardware/software to perform tasks.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Quinn in view of Penov and further in view of Giambalvo (U.S. Patent Application Publication No. 2012/0110002 A1). 

	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, further comprising: 
	determining configuration information of a messaging application comprising a maximum dimension limit for placing graphical elements in the messaging application; 
	determining that a first size of the first graphical element is closer to the maximum dimension limit than a scaled second size of a second graphical element; and 
	identifying the first graphical element as a prioritized element based on determining that the first size of the first graphical element is closer to the maximum dimension limit than the scaled second size of the second graphical element, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: the first and second determining steps and identifying step, Giambalvo teaches that it is known to render data in accordance prioritization of the requested data such as capabilities of the requesting device (e.g., wattage, display resolution, display size (e.g., pixel size), memory, central processing unit (CPU) capabilities, battery life), network factors (e.g., network connection, network resources, network congestion, etc.), user context (e.g., time of day/month/year, season, upcoming holidays, location of requesting device, zoom commands, properties indicated as having higher priority by the user, etc. (see para. 4 and 25-26, 32-53 and claims 1 and 4).   Re: a messaging application, Penov further teaches that messaging applications are known in the art (see e.g. paras. 26, 40, 57-58). 
	Modifying the applied references, such that the avatar/model of Quinn is used with respect to a messaging application; and that the size of elements to be added to are prioritized based on size as it relates to a messaging application, per Penov and Giambalvo, is taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Quinn in view of Penov and further in view of Chan, Connie: "The Elements of Stickers", June 20, 2016 (available at: https://a16z.com/2016/06/17/stickers/) pp. 1-15 ("Chan") (cited in parent application) and Giambalvo. 

	Regarding claim 11:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, further comprising: receiving a user selection of a destination application from a plurality of destination applications, the selected destination application comprising a messaging application; 
	in response to receiving the user selection of the destination application, obtaining configuration information for the destination application comprising dimensions and formatting specifications; and 
	generating a digital sticker to be compliant with the dimensions and formatting specifications of the destination application, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Chan teaches that digital stickers are known that have graphical elements added to photos of user’s faces, and can be used via mobile device messaging applications (see e.g. pages 1, 13).  This teaches the above receiving step, and in part, the generating step.  Giambalvo teaches that it has been known for destination applications to have formatting specifications and dimensions for rendering content (see Background and Summary).  For example, a template identifier can be used, per Giambalvo, corresponding to configuration information comprising dimensions and formatting specs (i.e. such as for the messaging application per Chan).  Modifying the applied references, such to apply the teachings of Giambalvo and Chan to the applied references, such to obtain content (i.e. digital sticker per Chan) that can be rendered or viewed across multiple devices and applications, per Giambalvo and Chan, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Claims 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn in view of Penov and further in view of Xu, B., Chang, P., Welker, C. L., Bazarova, N. N., & Cosley, D. (2016, February). Automatic archiving versus default deletion: what Snapchat tells us about ephemerality in design. In Proceedings of the 19th ACM conference on computer-supported cooperative work & social computing (pp. 1662-1675) (“Xu”). 

	Regarding claim 12:
	The applied references to claim 1 do not proactively teach claim 12. Consider the following. 
	Xu teaches: the method of claim 1, further comprising: sending a message comprising a digital sticker to a recipient, the message remaining accessible to the recipient for a predefined duration specified by a sender of the message, 
	the predefined duration beginning when the message is first accessed by the recipient, wherein the message is automatically deleted after the predefined duration elapses (Introduction, Fig. 1, and “The Design of Snapchat”, pages 1662-64). 	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of Xu, to have obtained the above. The motivation would be to provide users with a unique experience with ephemeral communication. 


	Regarding claim 16:
	Xu further teaches: the method of claim 1, further comprising generating a digital sticker using universal configuration information to enable the digital sticker to be used across a plurality of destination applications (see p. 1663, Snapchat is an application for iOS and Android phones, corresponding to 2 different destination applications). 
It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of Xu, to have obtained the above. The motivation would be to provide users with the ability to engage in content via different application (iOS and android based).  


	Regarding claim 17:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 16, wherein the plurality of destination applications, for which the universal configuration information enables the digital sticker to be used, include a web browser, a messaging application, and a social networking application, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Xu teaches digital stickers that can be used as part of a messaging application, and social networking application (Xu, page 1663, 1664). Therefore, at a minimum the digital stickers from Xu are configured to be used in both of those destination applications, including for apple and android based phones (see above mapping to claim 16). Re: enabling the digital sticker to be used in a web browser, Penov teaches that is known to have analogous stickers (i.e. combination of a user taken image into digital content) be available for browser based contexts (see e.g. paras. 25, 58-60). Nevertheless, Penov envisions and teaches for its content/teachings to be implemented in various and different environments, rather than being just limited to web based or browser based environments (Penov, paras. 25, 58-66). 
	Modifying the applied references, such to include a digital sticker, per Xu and relatedly Penov, to be configured for use in multiple environments, as described above, is taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.

	

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Quinn in view of Penov and further in view of Xu 950 (U.S. Patent No. 9,256,950).  

	Regarding claim 15:	 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, further comprising determining absence of a shadow on the face depicted in the image, wherein the graphical model is generated based on determining absence of the shadow, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Xu teaches that it is known to determine the presence/absence of and/or modify shadows as part of modifying facial features in a model thereof (see Fig. 2 and related description).  Modifying the applied references, such that the above determining step is performed and the generated graphical model is based on said absence, is taught by Xu, and would have been obvious and predictable to one of ordinary skill in the art.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Quinn in view of Penov and further in view of Xu and Orton (U.S. Patent No. 6,590,674). 

	Regarding claim 17:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 16, wherein the plurality of destination applications, for which the universal configuration information enables the digital sticker to be used, include a web browser, a messaging application, and a social networking application, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Xu teaches digital stickers that can be used as part of a messaging application, and social networking application (Xu, page 1663, 1664). Therefore, at a minimum the digital stickers from Xu are configured to be used in both of those destination applications, including for apple and android based phones (see above mapping to claim 16). Re: enabling the digital sticker to be used in a web browser, Penov teaches that is known to have analogous stickers (i.e. combination of a user taken image into digital content) be available for browser based contexts (see e.g. paras. 25, 58-60). Nevertheless, Penov envisions and teaches for its content/teachings to be implemented in various and different environments, rather than being just limited to web based or browser based environments (Penov, paras. 25, 58-66). 	
	Alternatively, Orton teaches that it is known to generate graphic files in a universal format (see Summary, and C3). Applying this concept to the graphical file of a digital sticker, as mapped above, such to be used across multiple applications, per Orton, said applications also taught by the prior art (see mapping above), is taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference in the PTO-892 is relevant to interactive object design and placement.
*   *   *   *   *
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613